DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 30-47, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "at least one turning device, such as a motor, for rotating the directional antenna" in line 4.  The term “such as a motor” is an exemplary term which may lead to confusion over the intended scope of the claim and thus renders the claim vague and indefinite. See MPEP 2173.05(d).
Claims 31-47 are rejected due to their dependencies to claim 30 above.
Claim 38 recites the limitation, “the antenna device is configured to operate in the range of 700-2600 MHz, or specifically in the range of 1600-2800 MHz or in the range of 1800- 2600 MHz, or in the range of 600 MHz to 6 GHz” in lines 3-5. It is noted that the ranges are either exemplary (i.e. “specifically”) and/or narrow/broader ranges recited in the same claim. Therefore it renders the claim indefinite. See MPEP 2173.05(c). For the examination on the merit, the claim is considered without the ranges.
Claim 40 recites the limitation "such as a 3G/4G/LTE/5G modem, or a 3Application Serial No.: 16/958,484 Docket No.: 119582-3/16MIWI-HO76102PA receiving element, such as a socket" in lines 2-3.  The term “such as” is an exemplary term which may lead to confusion over the intended scope of the claim and thus renders the claim vague and indefinite. See MPEP 2173.05(d).
Claim 41 recites the limitation "such as a Wi-Fi hotspot" in line 2.  The term “such as” is an exemplary term which may lead to confusion over the intended scope of the claim and thus renders the claim vague and indefinite. See MPEP 2173.05(d).
Claim 44 recites the limitation "preferably" in lines 3 and 5.  The term “preferably” renders the claim vague because it makes the scope of the claim unclear as to whether the limitation “wherein the first international mobile subscriber identity is stored in a first subscriber identification module (SIM)” further limits the preceding limitation or not and thus unclear as to whether it has to be met or not.
Claim 49 recites a limitation, “the selected fixed transceivers” in line 9. There is insufficient antecedent basis for this limitation in the claim and thus renders the claim indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0123433 A1).
Regarding claim 49, Lee teaches an antenna device for a vehicle (Fig. 1, [0020] vehicle 100) for optimizing the signal strength ([0024] beamforming signals in a beamforming direction to increase a signal strength) from a mobile network having at least one fixed transceiver ([0023] a base transceiver station), the device comprising: 
a plurality of directional antennas (Fig. 1, [0023] antenna array 108, directional antennas) mounted in different fixed directions perpendicular to the antenna boresight (Fig. 3, [0035] beamforming directions of the array antenna 108); and 
a microprocessor ([0023] a beam forming controller 112) configured to select one of the fixed directional antennas continuously, or at intervals, such that the signal strength from the mobile network ([0031] selects which of the transceivers to couple with, based upon predicted signal strengths) is continuously optimized along the route ([0005] when signal strength is less than a threshold, adjusting the antenna array to beamform in a predicted direction to the second transceiver) based on: 
i. directional and positional data of the vehicle (Fig. 2, [0030] the controller 112 predicts a location of transceivers based upon a location, a travel route ... of the vehicle 100); 
ii. positional data of a selected fixed transceivers ([0030] based upon locations of the transceivers) or information about a signal strength or signal quality for different directions along the route ([0031] selects which of the transceivers to couple with, based upon predicted signal strengths); and 
iii. a route for navigating the vehicle between a starting point and a destination (Abstract, the travel route, Fig. 2, [0025] a travel route 204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 30-33, 37-40, 42, and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0123433 A1) in view of Clark (US 2016/0269132 A1).
Regarding claim 30, Lee teaches an antenna device for a vehicle (Fig. 1, [0020] vehicle 100) for optimizing the signal strength ([0024] beamforming signals in a beamforming direction to increase a signal strength) from a mobile network having at least one fixed transceiver ([0023] a base transceiver station), the device comprising: 
at least one directional antenna (Fig. 1, [0023] antenna array 108, directional antennas); and 
a microprocessor ([0023] a beam forming controller 112) configured to select at least one selected fixed transceiver based on: 
i. directional and positional data of the vehicle (Fig. 2, [0030] the controller 112 predicts a location of transceivers based upon a location, a travel route ... of the vehicle 100); 
ii. positional data of the selected fixed transceivers ([0030] based upon locations of the transceivers) or information about a signal strength or signal quality for different directions along the route ([0031] selects which of the transceivers to couple with, based upon predicted signal strengths); and 
iii. a route for navigating the vehicle between a starting point and a destination (Abstract, the travel route); 
wherein the signal strength or quality from the mobile network is continuously optimized along the route ([0005] when signal strength is less than a threshold, adjusting the antenna array to beamform in a predicted direction to the second transceiver).
However, Lee does not explicitly teach an antenna device for a vehicle comprising:
at least one turning device, such as a motor, for rotating the directional antenna around an axis substantially perpendicular to the antenna boresight; and
a microprocessor configured to calculate an azimuthal rotation angle for pointing the directional antenna to at least one selected fixed transceiver,
wherein the azimuthal rotation angle of the directional antenna is calculated continuously or at intervals.
Clark teaches an antenna device for a vehicle ([0020] antennas on a vehicle) comprising:
at least one turning device (Fig. 4A, [0047] motors/servos in the rotation unit 416), such as a motor, for rotating the directional antenna around an axis substantially perpendicular to the antenna boresight (Fig. 4A, [0048] The control unit 420 can communicate to the rotation unit 416 and/or an electronically steerable or scanning antenna to enable the antenna 412 to be directed in a direction to transmit and/or receive a signal. [0051] rotate 360 degrees, 414 is perpendicular to the boresight of 412); and
a microprocessor configured to calculate an azimuthal rotation angle for pointing the directional antenna to at least one selected fixed transceiver ([0053] In addition to adjusting a direction of the position of the antenna 412 based on a measured signal strength, the direction of the position of the antenna can also be adjusted based on a predetermined geographic location of the access point 104 (FIG. 1)),
wherein the azimuthal rotation angle of the directional antenna is calculated continuously or at intervals ([0052] the control unit may continuously or periodically direct the rotation unit to adjust the position of the antenna).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the antenna turning device of Clark to the teachings of Lee because the ability to direct an antenna at multiple base stations is a significant advantage over other systems for cellular systems where base station hand over is required (Clark, [0060]) and helpful when two or more directional antennas, scannable antennas or steerable antennas are used and independently controlled and directed for the hand over (Clark, [0063]).
Regarding claim 31, all the limitations of claim 30 are taught by Lee in view of Clark.
Clark further teaches the antenna device, wherein the antenna device, in a second operation mode, is configured to rotate the directional antenna to scan for and identifying fixed transceivers of the mobile network ([0055] the control unit may direct the rotation of the antenna to point to a strongest channel, band, or other portion of a band, [0051] rotate full 360 degrees), and for each identified fixed transceiver measuring a parameter related to a signal strength, a signal quality or an obtainable data rate between the fixed transceiver and the antenna device for a number azimuthal positions ([0055] to point to a strongest channel, [0052] adjust the position of antenna to a position based on the amount of variance of the signal power level).
Regarding claim 32, all the limitations of claim 31 are taught by Lee in view of Clark.
Clark further teaches the antenna device, further comprising a switch for switching between the first and second operation modes ([0053] geographical location of the access point relative to a known geographical location of the wireless device, [0048] antenna system mounted on a moving vehicle).
Regarding claim 33, all the limitations of claim 31 are taught by Lee in view of Clark.
Clark further teaches the antenna device, further comprising further comprising a switch for switching between the first and second operation modes ([0061] switch between a directional antenna, scannable antenna or steerable antenna and an omnidirectional antenna).
Regarding claim 37, all the limitations of claim 30 are taught by Lee in view of Clark.
Lee further teaches the antenna device, configured to use the route for selecting the fixed transceiver that the directional antenna is pointed to ([0030] a travel route).
Regarding claim 38, all the limitations of claim 30 are taught by Lee in view of Clark.
Clark further teaches the antenna device, wherein the antenna device is configured to operate using a communication standard or protocol selected from GSM, UMTS, LTE, 5G and WLAN protocols ([0021]).
Regarding claim 39, all the limitations of claim 30 are taught by Lee in view of Clark.
Lee further teaches the antenna device configured such that the selection of the next transceiver the directional antenna is pointed to is determined based on the route, such that the transceiver is located in the general direction of travel of the vehicle ([0030] a travel route).
Regarding claim 40, all the limitations of claim 30 are taught by Lee in view of Clark.
Clark further teaches the antenna device wherein the signal from the directional antenna is provided to a wireless modem, such as a 3G/4G/LTE/5G modem, or a 3Application Serial No.: 16/958,484 Docket No.: 119582-3/16MIWI-HO76102PA receiving element, such as a socket, arranged to receive an external wireless modem ([0021], [0026] a modem).
Regarding claim 42, all the limitations of claim 30 are taught by Lee in view of Clark.
Clark further teaches the antenna device wherein further comprising at least a second rotatable directional antenna wherein the first and second rotatable antennas are configured to rotate independent of each other ([0060] multiple antennas may be directed in different directions.). 
Regarding claim 45, all the limitations of claim 42 are taught by Lee in view of Clark.
Clark further teaches the antenna device wherein he first rotational axis of the first directional antenna is different from the rotational axis of the second directional antenna ([0060] multiple antennas of 412 directing two different base stations),
Regarding claim 46, all the limitations of claim 42 are taught by Lee in view of Clark.
Clark further teaches the antenna device configured for maintaining the connection through one directional antenna when the other directional antenna is rotated to point and connect to a different transceiver ([0060] instantaneous switching from one to another base stations).
Regarding claim 47, all the limitations of claim 30 are taught by Lee in view of Clark.
Lee further teaches the antenna device wherein configured for storing data from previous routes to optimize the connectivity when the route, or a part thereof, is navigated again ([0050] stores antenna-array orientation information, the travel route, [0022]).
Regarding claim 48, this claim has substantially the same subject matter as that in claim 30. Therefore, claim 48 is rejected under the same rationale as claim 30 above.
Claims 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0123433 A1) in view of Clark (US 2016/0269132 A1) as applied to claim 30 above, and further in view of Haustein (US 2020/0205230 A1)
Regarding claim 41, all the limitations of claim 30 are taught by Lee in view of Clark.
Lee in view of Clark does not explicitly teach the antenna device wherein the signal from the antenna device is used for creating a wireless network, such as a Wi-Fi hotspot, in and around the vehicle.
Haustein teaches an antenna device wherein the signal from the antenna device is used for creating a wireless network, such as a Wi-Fi hotspot, in and around the vehicle ([0042]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Haustein’s hotspot function to the teachings of Lee in view of Clark in order to provide a highly reliable and/or a plurality of cellular networks for the users of the vehicle for improved user convenience (Haustein [0042]).
Regarding claim 44, all the limitations of claim 42 are taught by Lee in view of Clark.
Lee in view of Clark does not explicitly teach the antenna device wherein the first rotatable directional antenna is associated with a first international mobile subscriber identity (IMSI), preferably wherein the first international mobile subscriber identity is stored in a first subscriber identification module (SIM), and the second rotatable directional antenna is associated with a second international mobile subscriber identity, preferably wherein the second international mobile subscriber identity is stored in a second subscriber identification module.
Haustein teaches an antenna device comprising multi-SIM technology for switching among different mobile networks ([0011]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Haustein’s multi-SIM technology to the teachings of Lee in view of Clark such that different SIM modules are associated with different antennas so that additional connection stability can be obtained among different mobile networks (Haustein [0011]).
Allowable Subject Matter
Claims 34-36 and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 34, the prior arts fail to teach or reasonably suggest an antenna device wherein the antenna device, in the second operation mode, is configured to generate a directional map of signal strengths, signal quality and/or obtainable data rates along the route, in combination with the other limitations of the claim.
Regarding claims 35 and 36, the claims 35 and 36 are objected to due to their dependencies to claim 34 above.
Regarding claim 43, the prior arts fail to teach or reasonably suggest an antenna device wherein the first rotatable directional antenna is used for maintaining an optimized data connection and wherein the second rotatable directional antenna is used for generating a directional map of signal strengths, signal quality and/or obtainable data rates along the route, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MacNeille (US 9,565,625 B1) see Figure 9 teaches a server generating signal strength map based on a request from a vehicle for a travel route that the vehicle plans to travel.
Ruuspakka (US 2015/0197010 A1) teaches a signal quality metric for communication between a robotic device and base stations.
Ingalls (US 2015/0155904 A1) teaches rotating directional antennas with a motor, see Fig. 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844